DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24, 25, 27, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito, US 2019/0087937.
In regard to claim 24, Saito, US 2019/0087937, an information processing apparatus capable of communicating with an image capturing apparatus, comprising: 
at least one processor or circuit (see figure 1, elements 201 and 202 in combination) configured to function as: 
a reception unit configured to receive a captured image captured by the image capturing apparatus and transmitted to the information processing apparatus (see figure 1, element 201 and para 30); 
a second evaluation unit configured to perform second evaluation that differs from first evaluation by the image capturing apparatus on the captured image (see figure 1, element 202 and para 30-31); and 
a transmission unit configured to transmit an evaluation result of the second evaluation to the image capturing apparatus (see para 16: the collation unit transmits the collations images to the terminal 100 for display as shown in figure 4).
In regard to claim 25, Saito, US 2019/0087937, the information processing apparatus according to claim 24, wherein the first evaluation is evaluation relating to at least quality of focus (see para 21-29: quality of focus on the face region), and the second evaluation is evaluation relating to at least quality of composition or facial expression (see para 36).
In regard to claim 27, Saito, US 2019/0087937, the information processing apparatus according to claim 24, wherein the second evaluation is performed using a learning model specialized in at least determination of facial expression (see para 36).
In regard to claim 29, since Saito, US 2019/0087937, discloses the information processing apparatus and its operation as described above in claim 24, the method of claim 29 is also disclosed (see claim 24 above).
In regard to claim 31, since Saito, US 2019/0087937, discloses the information processing apparatus and its operation as described above in claim 24, the storage medium of claim 31 is also disclosed (see claim 24 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, 11, 12-16, 21, 23, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408.
In regard to claim 1, Saito, US 2019/0087937, discloses an information processing system comprising an image capturing apparatus (see figure 1, element 100) and an information processing apparatus (see figure 1, element 200) capable of communicating with each other, 
wherein the image capturing apparatus (see figure 1, element 100) includes: 
an image capturing device (see figure 1, element 101) configured to capture an object image (see para 12); and 
at least one processor or circuit (see figure 1, elements 103 and 104 in combination) configured to function as: 
a first evaluation unit configured to perform first evaluation on a captured image captured by the image capturing device (see figure 1, element 103 and para 13-14); and 
a first transmission unit configured to transmit the captured image to the information processing apparatus (see figure 1, element 104 and para 29), 
wherein the information processing apparatus see figure 1, element 200) includes: 
at least one processor or circuit (see figure 1, elements 201 and 202 in combination) configured to function as: 
a reception unit configured to receive the captured image transmitted by the first transmission unit (see figure 1, element 201 and para 30); 
a second evaluation unit configured to perform second evaluation on the captured image (see figure 1, element 202 and para 30-31); 
wherein the at least one processor or circuit of the information processing apparatus (see figure 1, element 203) is configured to further function as a sorting unit configured to receive the evaluation result of the second evaluation, and sort the captured image using an evaluation result of the first evaluation and the evaluation result of the second evaluation (see para 15-18); and
a second transmission unit configured to transmit an evaluation result of the second evaluation to the image capturing apparatus (see para 16: the collation unit transmits the collations images to the terminal 100 for display as shown in figure 4).
The Saito reference does not specifically disclose wherein the second transmission unit is configured to transmit an evaluation result of the second evaluation to the image capturing apparatus, and wherein the at least one processor or circuit of the image capturing apparatus is configured to further function as a sorting unit configured to receive the evaluation result of the second evaluation, and sort the captured image using an evaluation result of the first evaluation and the evaluation result of the second evaluation.
It would have been obvious design choice of one of ordinary skill in the art to move a component of a system wherein the collation unit is located in the monitoring terminal of the Saito reference and the second best shot selector result is transmitted to the monitoring terminal for processing in order to perform processing locally for quicker more reliable results with less processing time venerable to transmission problems.  Kawarada, US 2019/0327408, discloses an imaging device with a camera controller 212 that performs a first and second evaluation within the imaging device (see para 102 and 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify at least one processor or circuit of Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, to have wherein the second transmission unit is configured to transmit an evaluation result of the second evaluation to the image capturing apparatus, and wherein the at least one processor or circuit of the image capturing apparatus is configured to further function as a sorting unit configured to receive the evaluation result of the second evaluation, and sort the captured image using an evaluation result of the first evaluation and the evaluation result of the second evaluation, in order to provide a higher quality, reliable image.  
In regard to claim 2, Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, discloses the information processing system according to claim 1.  The Saito reference discloses wherein the sorting unit decides whether to keep or discard the captured image (see para 42-43: the images above a threshold are kept).
In regard to claim 3, Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, discloses the information processing system according to claim 1.  The Kawarada reference discloses wherein the evaluation performed by the first evaluation unit is evaluation relating to at least quality of focus (see para 84-85).
In regard to claim 4, Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, discloses the information processing system according to claim 1.  The Saito reference discloses wherein the evaluation performed by the second evaluation unit is evaluation relating to at least quality of composition or facial expression (see para 36).
In regard to claim 9, Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, discloses the information processing system according to claim 2.  The Saito reference discloses wherein the sorting unit sorts the captured image whose evaluation result of the first evaluation and evaluation result of the second evaluation are both greater than or equal to a predetermined value as an image to be kept (see para 42-43: the images above a threshold are kept).
In regard to claim 11, Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, discloses the information processing system according to claim 1.  The Saito reference discloses wherein the information processing system according to claim 1, wherein the evaluation by the second evaluation unit is performed using a learning model specialized in at least determination of facial expression (see para 36).
In regard to claim 12, Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, discloses the information processing system according to claim 1.  The Saito reference discloses wherein the first transmission unit transmits the captured image whose evaluation result of the first evaluation unit is greater than or equal to a predetermined threshold value to the information processing apparatus (see para 21-23 and 29).
In regard to claim 13, Saito, US 2019/0087937, discloses an image capturing apparatus capable of communicating with an information processing apparatus, comprising: 
an image capturing device (see figure 1, element 101) configured to capture an object image (see para 12);
at least one processor or circuit configured to function as: 
an evaluation unit configured to perform first evaluation on a captured image captured by the image capturing device (see figure 1, element 103 and para 13-14); and 
a transmission unit configured to transmit the captured image to the information processing apparatus (see figure 1, element 104 and para 29),
a reception unit configured to receive an evaluation result of second evaluation performed on the captured image by the information processing apparatus (see para 16: the collation unit transmits the collations images to the terminal 100 for display as shown in figure 4).  
The Saito reference does not specifically disclose a sorting unit configured to sort the captured image, using an evaluation result of the first evaluation and the received evaluation result of the second evaluation.
It would have been obvious design choice of one of ordinary skill in the art to move a component of a system wherein the collation unit is located in the monitoring terminal of the Saito reference and the second best shot selector result is transmitted to the monitoring terminal for processing in order to perform processing locally for quicker more reliable results with less processing time venerable to transmission problems.  Kawarada, US 2019/0327408, discloses an imaging device with a camera controller 212 that performs a first and second evaluation within the imaging device (see para 102 and 112) and sorting the images (see para 81 and 84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify at least one processor or circuit of Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, to have a sorting unit configured to sort the captured image, using an evaluation result of the first evaluation and the received evaluation result of the second evaluation, in order to provide a higher quality, reliable image.  
In regard to claim 14, Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, discloses the image capturing apparatus according to claim 13. The Saito reference discloses wherein the sorting unit decides whether to keep or discard the captured image (see para 42-43: the images above a threshold are kept).
In regard to claim 15, Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, discloses image capturing apparatus according to claim 13.  The Kawarada reference discloses wherein the first evaluation is evaluation relating to at least quality of focus (see para 84-85).
In regard to claim 16, Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, discloses the image capturing apparatus according to claim 13.  The Saito reference discloses wherein the evaluation performed by the second evaluation unit is evaluation relating to at least quality of composition or facial expression (see para 36).
In regard to claim 21, Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, discloses the image capturing apparatus according to claim 14.  The Saito reference discloses wherein the sorting unit sorts the captured image whose evaluation result of the first evaluation and evaluation result of the second evaluation are both greater than or equal to a predetermined value as an image to be kept (see para 42-43: the images above a threshold are kept).
In regard to claim 23, Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, discloses the image capturing apparatus according to claim 13.  The Saito reference discloses wherein the first transmission unit transmits the captured image whose evaluation result of the first evaluation unit is greater than or equal to a predetermined threshold value to the information processing apparatus (see para 21-23 and 29).
In regard to claim 28, since Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, discloses the image capturing apparatus and its operation as described above in claim 13, the method of claim 28 is also disclosed (see claim 13 above).
In regard to claim 30, since Saito, US 2019/0087937, in view of Kawarada, US 2019/0327408, discloses the image capturing apparatus and its operation as described above in claim 13, the storage medium of claim 30 is also disclosed (see claim 13 above).

Allowable Subject Matter
Claims 5-8, 10, 17-20, 22, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0366729, discloses an imaging device with a transmission determination unit that determines a first and second evaluation value.  US 2015/0092997, discloses an image processing device with a sorting section that sorts images.  US 2011/0280486, discloses a determination module that searches for sorting features and sorts images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs